Citation Nr: 0111464	
Decision Date: 04/19/01    Archive Date: 04/24/01

DOCKET NO.  00-14 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 10 
percent for traumatic changes of the 1st metatarsophalangeal 
joint of the right foot.  

2.  Entitlement to a disability evaluation in excess of 10 
percent for traumatic changes of the 1st metatarsophalangeal 
joint of the left foot.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

William W. Berg, Counsel

INTRODUCTION

The veteran served on active duty from August 1988 to October 
1989.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia.  


FINDINGS OF FACT

1.  The service-connected disability of the 1st 
metatarsophalangeal joint of the right foot is manifested 
primarily by severe pain of the metatarsophalangeal head of 
the great toe associated with degenerative changes and 
limitation of plantar flexion of the joint.  The great toe 
had a 10-degree lateral deviation at the metatarsophalangeal 
head.  

2.  The service-connected disability of the 1st 
metatarsophalangeal joint of the left foot is manifested 
primarily by severe pain of the metatarsophalangeal head of 
the great toe associated with degenerative changes and 
limitation of plantar flexion of the joint.  The great toe 
had a 20-degree lateral deviation at the metatarsophalangeal 
joint.  


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 10 
percent for traumatic changes of the 1st metatarsophalangeal 
joint of the right foot have not been met.  38 U.S.C.A. 
§ 1155 (West 1991); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 (to be 
codified as amended at 38 U.S.C. § 5107(b)); 38 C.F.R. § 
4.71a, Diagnostic Code 5010 (2000).  

2.  The criteria for a disability evaluation in excess of 10 
percent for traumatic changes of the 1st metatarsophalangeal 
joint of the left foot have not been met.  38 U.S.C.A. § 1155 
(West 1991); Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 4, 114 Stat. 2096, 2098-99 (to be codified as 
amended at 38 U.S.C. § 5107(b)); 38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and 4.42 
(2000), and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
the Board has reviewed the service medical records and all 
other evidence of record pertaining to the history of the 
service-connected disabilities at issue on this appeal.  The 
Board has found nothing in the historical record that would 
lead to the conclusion that the current evidence of record is 
not adequate for rating purposes.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity in civil occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  Where the issue is entitlement to an 
increased rating following the filing of a reopened claim, 
the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The evidence 
in closest proximity to the recent claim is the most 
probative in determining the current extent of impairment.  
Id.  

Factual Background

The service medical records demonstrate that the veteran was 
seen in March 1989 for a complaint of pain in the lateral 
portion of the left foot of two days' duration.  He reported 
that the pain was associated with walking.  The following 
month, he was seen with complaints of pain in both feet that 
had been present since basic training.  Stress fractures were 
suspected, but X-rays in April 1989 showed the veteran's feet 
to be within normal limits.  When he was seen in a service 
emergency room later that month, he gave a history of the 
onset of bilateral plantar foot pain about three weeks 
following boot camp, worsened by marching and field work.  A 
June 1989 report of a physical therapy consultation indicates 
that the veteran had a prior diagnosis of arthritis in the 
feet.  His left foot was tender to palpation, as was the 
sesamoid bone of the right great toe.  Although the veteran's 
feet were normal when he was examined for separation in 
August 1989, X-rays of his feet taken in conjunction with a 
VA examination in May 1990 visualized minimal degenerative 
changes of the first metatarsophalangeal joint, bilaterally, 
and the pertinent diagnosis was consistent therewith.  

A rating decision dated in June 1990 granted service 
connection for traumatic degenerative changes of the first 
metatarsophalangeal joint, bilaterally, and assigned a 10 
percent evaluation for the disability, effective from 
separation.  The veteran did not disagree with the rating 
then assigned, nor with the rating decision of August 1991 
that continued the evaluation.  The veteran's reopened claim 
for an increased rating was received in October 1999.  

On VA examination in February 2000, the metatarsophalangeal 
heads were noted to be early hammer toes at the left great, 
2nd and 4th toes and at the right great, 2nd and 3rd toes.  When 
he stood "flat foot," he had a high metatarsal arch.  The 
only surface actually touching the ground was along the 
metatarsal heads, 5th metatarsal and the calcaneus.  With the 
veteran lying on his back, his right 1st metatarsophalangeal 
head had a normal resting dorsiflexion of 40 degrees.  The 
veteran could dorsiflex from 40 to 90 degrees and plantar 
flex from 40 to zero degrees.  He could not exceed zero 
degrees of plantar flexion.  The distal interphalangeal joint 
had from zero to 90 degrees of plantar flexion.  The 
veteran's great toe had a 10-degree lateral deviation at the 
metatarsophalangeal head.  He had severe pain to the plantar 
surface of the metatarsal heads of the 1st and 2nd toes and 
prominence of the 3rd metatarsal head.  

On the left foot, the veteran's 1st metatarsophalangeal joint 
had a resting dorsiflexion of 50 degrees.  He could dorsiflex 
from 50 to 90 degrees and could plantar flex from 50 to zero 
degrees, but he could not exceed zero degrees of plantar 
flexion.  He had a 20-degree lateral deviation at the 
metatarsophalangeal joint.  The distal interphalangeal joint 
had zero to 90 degrees of flexion.  He had pain to the 
plantar metatarsophalangeal heads of the 1st, 2nd and 3rd toes, 
with prominence noted at the 3rd.  He had painful plantar 
fascia, bilaterally.  X-rays were interpreted as visualizing 
mild degenerative joint disease of the 1st 
metatarsophalangeal head, bilaterally.  The X-rays were also 
said to be consistent with the clinical evidence of hallux 
valgus and hyperdorsal flexion of the 1st toe, bilaterally, 
more pronounced on the left than on the right.  

The diagnoses were painful hallux valgus, bilateral plantar 
fasciitis, and bilateral painful metatarsophalangeal heads.  
The examiner said that orthopedic shoes with metatarsal bars 
had been requested to move the weight-bearing surface away 
from the veteran's metatarsophalangeal heads.  Custom molded 
arch supports were to be incorporated in his shoes.  It was 
also noted that the veteran's previously provided molded 
metatarsal arch supports were wearing calluses to the heels 
bilaterally and that the veteran had been having blistering 
problems with these.  

Analysis

The veteran contends that the service-connected disabilities 
of his feet are more severely disabling than currently 
evaluated.  He requests an increased rating based on pain 
while trying to work and claims that his disability is at 
least 50 percent disabling.  It is maintained that the severe 
pain in his feet renders him unable to stand or walk for an 
extended period of time.  

Traumatic arthritis substantiated by X-ray findings is rated 
as for degenerative arthritis under Diagnostic Code 5003.  
38 C.F.R. § 4.71a, Diagnostic Code 5010.  The record shows 
that there is some limitation of motion of the 1st or great 
toes of the feet, but the rating schedule does not provide 
for evaluations based on the limitation of motion of the 
toes.  The interphalangeal, tarsal, and metatarsal joints of 
the lower extremities are considered groups of minor joints 
for the purpose of rating disability from arthritis.  
38 C.F.R. § 4.45(f).  Degenerative arthritis (hypertrophic or 
osteoarthritis), established by X-ray findings, is rated 
under Diagnostic Code 5003 on the basis of the limitation of 
motion under the appropriate diagnostic code for the specific 
joint or joints involved.  When the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, an evaluation of 10 percent 
is applied for each major joint or group of minor joints 
affected by limitation of motion.  These 10 percent 
evaluations are combined, not added, Diagnostic Code 5003.  
38 C.F.R. § 4.71a.  The Board observes that a 20 percent 
evaluation is available under Diagnostic Code 5003 with X-ray 
evidence of the involvement of two or more major joints or 
two or more minor joint groups, with occasional 
incapacitating exacerbations only in the absence of 
limitation of motion of the affected joints.  Id.  

As the veteran is in receipt of 10 percent evaluations for 
his service-connected great toe disabilities under diagnostic 
codes 5003 and 5010, the Board must look to other diagnostic 
codes in order to evaluate the service-connected 
disabilities.  

Under Diagnostic Code 5284, moderate residuals of foot 
injuries warrant a 10 percent evaluation.  A 20 percent 
evaluation requires moderately severe residuals.  A 30 
percent evaluation is warranted when severe residuals of foot 
injuries are shown.  A 40 percent evaluation requires that 
the residuals be so severe as to result in actual loss of use 
of the foot.  38 C.F.R. § 4.71a.  

When he was examined by VA in February 2000, the veteran 
reported that at the time of his separation from service, he 
felt that his foot pain was only an 8 on a scale of zero to 
10 and that this was attributable to his sedentary style of 
life resulting from a profile that precluded running, jumping 
or physical training.  From the time of his separation until 
1994, he worked in the fast food business, standing on his 
feet.  He said that, on average, his foot pain ran to an 8 or 
9 on a scale of zero to 10, depending on how much he was 
standing on his feet and walking during the day.  He then got 
a job working for the local school board as a custodian.  He 
reported that his foot pain during this period was an 8 to 9, 
again depending on how much he was on his feet.  From 1995 to 
1998, he said, he was a teacher's aide.  He said that both 
his preceding job and the school aide's job were temporary 
part-time 

jobs and that the pain in his feet was about a 7 at that 
point because most of his work involved sedentary activity 
and minimal walking.  He stated that since 1999, he had 
worked full-time as a custodian in a school and that his pain 
level was a 10, again depending on how much walking and stair 
climbing he had to do.  The night before the examination, he 
had increased discomfort because he had to stand on his feet 
more.  He said that he had been told in the past that he had 
extremely high arches.  

It is apparent from a review of the record, however, that the 
veteran has significant foot problems due in large measure to 
non-service-connected disability.  He is shown to have high 
metatarsal arches, painful plantar fascia bilaterally, 
painful hallux valgus, and early hammer toes on the left at 
the 2nd and 4th toes (as well as the great toe) and on the 
right at the 2nd and 3rd toes (as well as the great toe).  The 
service-connected disability picture in this case shows 
severe pain of the metatarsophalangeal heads of the great 
toe, bilaterally, associated with degenerative changes in 
that joint.  The arthritis visualized on X-rays has also 
resulted in limitation of plantar flexion to zero degrees in 
the 1st metatarsophalangeal head, bilaterally.  However, 
dorsiflexion is full, bilaterally.  

Although there is also early hammer toe deformity of the 
great toes of the feet, with lateral deviation of the great 
toes at the metatarsophalangeal head, the Board is of the 
opinion that the manifestations of service-connected 
disability are not shown to be more than moderate in either 
foot.  See 38 C.F.R. § 4.71a, Diagnostic Code 5284.  The 
Board observes that orthopedic shoes with metatarsal bars to 
move the weight-bearing surface away from his 
metatarsophalangeal heads have been recommended, but yet more 
radical treatment has not been proposed.  

The Board notes that a compensable evaluation is warranted 
for severe unilateral hallux valgus, if equivalent to 
amputation of the great toe.  See 38 C.F.R. §§ 4.71a, 
diagnostic codes 5280 (2000).  The medical evidence does not 
show such degree of severity.  In any case, the evaluation of 
the same disability under various diagnoses is precluded by 
regulation.  38 C.F.R. § 4.14 (2000).  


Moreover, X-rays of the feet taken in conjunction with the 
February 2000 VA examination revealed no bony abnormality 
other than the degenerative changes visualized, nor was 
fracture or dislocation shown.  There is therefore no basis 
for even a compensable evaluation under Diagnostic Code 5283, 
which requires that moderate malunion or nonunion of the 
tarsal or metatarsal bones be shown.  38 C.F.R. § 4.71a, 
Diagnostic Code 5283 (2000).  

Under a recent precedent opinion of the VA General Counsel, 
the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 are for 
application in a case where a veteran's foot injury may 
affect range of motion.  VAOPGCPREC 9-98; 63 Fed. Reg. 56,703 
(1998).  It is conceded that the veteran has severely painful 
plantar surfaces of the metatarsophalangeal heads, but this 
obviously must include toes other than the great toes, and 
thus must include other anatomical parts of the foot for 
which service connection is not in effect.  Although the pain 
probably cannot be apportioned accurately and thus 
disassociated from the service-connected disability, the 
Board is of the opinion that the evaluations currently 
assigned for each great toe disability adequately compensates 
the veteran for the impairment that his service-connected 
disabilities actually entail.  38 C.F.R. §§ 4.10, 4.40.  
Although the Court of Appeals for Veterans Claims held in 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995), that in 
evaluating a service-connected joint disability, the Board 
must consider functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45, the fact remains that much of the veteran's foot 
pathology is not service connected.  Under the provisions of 
38 C.F.R. § 4.14, manifestations not resulting from service-
connected disease or injury may not be used to establish the 
service-connected evaluation.  To the extent that he has 
functional impairment due to flare-ups of pain or due to 
weakness, fatigability, incoordination or pain on movement 
arising from his service-connected disabilities, that 
impairment is contemplated in the ratings now in place.  

A compensable evaluation under Diagnostic Code 5003 and 38 
C.F.R. § 4.59 may be assigned where there is painful motion 
with joint or periarticular pathology.  See Lichtenfels v. 
Derwinski, 1 Vet. App. 484, 488 (1991); see also Hicks v. 
Brown, 8 Vet. App. 417, 421 (1995) (under § 4.59, painful 
motion is considered limited motion even though a range of 
motion may be possible beyond the point when pain sets in).  
However, this has been effectively accomplished by the 
ratings currently assigned.  Accordingly, the Board concludes 
that increased ratings for the service-connected great toe 
disabilities are not warranted.  

In deciding this case as the Board has, it has considered the 
applicability of the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096, which became effective 
during the pendency of this appeal.  Among other things, this 
law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 
12 Vet. App. 477(1999), opinion withdrawn and appeal 
dismissed sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  It 
also includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This change in the law is applicable to all 
claims flied on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7(a), 114 Stat. 2096, 2099.  See VAOPGCPREC 11-00; 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  

Under the Act, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2096-97 (to be codified as amended at 38 U.S.C. 
§§ 5102 and 5103).  The veteran and his representative were 
notified in the May 2000 statement of the case of the 
provisions of the rating schedule applicable in this case and 
of the basis for the ratings assigned in the April 2000 
rating decision.  The RO attempted to obtain pertinent 
medical records identified by the veteran but received no 
response from the care provider.  

The veteran was informed of this development in the statement 
of the case.  He was also provided with a VA examination, 
which included complaints, history, findings, X-rays of his 
feet, diagnoses, and recommended treatment.  The disability 
picture, as currently developed, is unlikely to become 
clearer with more development.  The issues before the Board 
are adjudicative in nature, not medical.  There does not seem 
to be other evidence available that would bear on the issues 
now in appellate status.  The veteran himself has argued that 
it should be considered how painful it is trying to work, but 
the non-service-connected disabilities clearly contribute to 
his overall disability picture, including the complaints of 
pain.  It should be borne in mind, too, that the rating 
schedule is designed to compensate for average impairments of 
earning capacity resulting from service-connected disability 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
The adverse occupational impact of the service-connected 
disabilities is contemplated in the 10 percent ratings 
granted by the RO in April 2000.  

Thus, in the circumstances of this case, a remand would serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426,430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the appellant in this case.  Further 
development of the claim and further expending of VA's 
resources are not warranted.  

ORDER

An increased evaluation for traumatic changes of the 1st 
metatarsophalangeal joint of the right foot is denied.  


An increased evaluation for traumatic changes of the 1st 
metatarsophalangeal joint of the left foot is denied.  



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals



 

